Citation Nr: 1033825	
Decision Date: 09/09/10    Archive Date: 09/21/10

DOCKET NO.  02-19 483	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a psychiatric disability.


INTRODUCTION

The appellant served on active duty from June 1974 to July 1976.

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from a July 2002, by the Waco, Texas, Regional 
Office (RO).

In March 2008, the Board remanded this case for additional 
evidentiary development.  The development has been completed and 
the case has been returned to the Board for disposition.

In correspondence, the appellant has reported that his power of 
attorney is not African American PTSD Association.  Although he 
indicated that he wanted to be represented by Military Order of 
the Purple Heart (MOPH), he did not execute a power of attorney 
for this organization.  MOPH has not submitted anything in 
relation to this case.  In fact, MOPH has declined 
representation.  VA notified the appellant and provided him an 
opportunity to select other representation.  In correspondence 
dated July 2010, the appellant indicated that he wished to 
represent himself in the matter before the Board.  A signed pro 
se form is of record.

In September 2009 and again in August 2010, the undersigned 
Veteran's Law Judge denied the motion to advance on the docket.  
It was noted that the appellant did not meet the age requirement 
(75 years), he had not demonstrated more than general financial 
hardship, and that there was insufficient supporting medical 
evidence to show an illness so serious or grave in nature that 
advancement is warranted.  It was further noted that there was no 
evidence of administrative error resulting in a significant delay 
or misinterpretation of a question of law.

This case was certified to the Board in February 2009.  
Additional evidence was received thereafter that is duplicative 
of prior statements submitted by the appellant and evidentiary 
submissions previously considered.  Therefore, referral to the 
agency of original jurisdiction is not warranted.  38 C.F.R. 
§ 20.1304.

The issues of an increased rating for hearing loss, 
service connection for tinnitus, and entitlement to 
military severance pay have been raised by the record, but 
have not been adjudicated by the Agency of Original 
Jurisdiction (AOJ).  Therefore, the Board does not have 
jurisdiction over them and they are referred to the AOJ 
for appropriate action.


FINDINGS OF FACT

1.  A current acquired psychiatric disability was not manifest in 
service or within the initial post separation year.

2.  A psychiatric disability, to include schizoaffective 
disorder, schizophrenia, and bipolar disorder, is not 
attributable to service.

3.  Post traumatic stress disorder (PTSD) is not shown.
4.  The appellant had early manifestation of an antisocial 
personality disorder in service, but not a schizophreniform or 
bipolar disorder.


CONCLUSIONS OF LAW

   An acquired psychiatric disability was not incurred in or 
aggravated by service, and may not be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
1137 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2009).

2.  A personality disorder is not a disease or injury within the 
meaning of the law providing compensation.  38 C.F.R. § 3.303 
(2009)


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's 
duty to notify and assist claimants in substantiating their 
claims for VA benefits, as codified in pertinent part at  38 
U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim; to indicate which information and 
evidence VA will obtain and which information and evidence the 
claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b). The U.S. Court of Appeals for Veterans Claims 
(Court) has held that VCAA notice should be provided to a 
claimant before the initial RO decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  However, if VCAA notice is 
provided after the initial decision, such a timing error can be 
cured by subsequent readjudication of the claim, as in an SOC or 
Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 Vet. App. 
537, 543 (2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006).

The VCAA notice requirements apply to all five elements of a 
service connection claim: (1) veteran status; (2) existence of 
disability; (3) connection between service and the disability; 
(4) degree of disability; and (5) effective date of benefits 
where a claim is granted.  Dingess v. Nicholson, 19 Vet. App. 
473, 484 (2006).

The U.S. Court of Appeals for the Federal Circuit previously held 
that any error in VCAA notice should be presumed prejudicial, and 
that VA must bear the burden of proving that such an error did 
not cause harm.  Sanders v. Nicholson, 487 F.3d 881 (2007).  
However, the U.S. Supreme Court has recently reversed that 
decision, finding it unlawful in light of 38 U.S.C.A. § 
7261(b)(2), which provides that, in conducting review of decision 
of the Board, a court shall take due account of rule of 
prejudicial error.  The Supreme Court in essence held that - 
except for cases in which VA has failed to meet the first 
requirement of 38 C.F.R. § 3.159(b) by not informing the claimant 
of the information and evidence necessary to substantiate the 
claim - the burden of proving harmful error must rest with the 
party raising the issue, the Federal Circuit's presumption of 
prejudicial error imposed an unreasonable evidentiary burden upon 
VA and encouraged abuse of the judicial process, and 
determinations on the issue of harmless error should be made on a 
case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

Here, while VA sent notice to the appellant in October 2002, 
which was after the first RO adjudication of the claim, the 
notice as provided by the RO prior to the transfer and 
recertification of the case to the Board complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  
An additional letter was issued in April 2003.  Those letters 
informed the appellant of what evidence was required to 
substantiate the claim, and of his and VA's respective duties for 
obtaining evidence.  The appellant was also asked to submit 
evidence and/or information in his possession to the RO.  
Accordingly, the requirements the Court set out in Pelegrini have 
been satisfied.

The Board finds that the content of the above-noted letter 
provided to the appellant complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty 
to notify and assist.  He was provided an opportunity at that 
time to submit additional evidence.  Subsequently, the October 
2002 SOC, the November 2004 SSOC, the June 2007 SSOC, the August 
2007 SSOC, and the December 2008 SSOC were issued, each providing 
the appellant with an additional 60 days to submit additional 
evidence.  Thus, the Board finds that the purpose behind the 
notice requirement has been satisfied because the appellant has 
been afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  In addition, it appears that all 
obtainable evidence identified by the appellant relative to his 
claim has been obtained and associated with the claims file, and 
that neither he nor any representative during the course of this 
appeal has identified any other pertinent evidence, not already 
of record, which would need to be obtained for a fair disposition 
of this appeal.  It is, therefore, the Board's conclusion that 
the appellant has been provided with every opportunity to submit 
evidence and argument in support of his claim, and to respond to 
VA notices.

Regarding notice of the disability rating and effective date 
elements, notice of such was provided in April 2008 after the 
initial adverse determination.  This is error.  However, the 
Board finds no prejudice to the appellant because the claim was 
thereafter readjudicated in December 2008 and the appellant was 
issued an SSOC dated the same, which notified him of the actions 
taken and evidence obtained or received.  As such, the appellant 
was afforded due process of law.  In the end, the appellant has 
not been deprived of the information needed to substantiate his 
claim and the very purpose of the VCAA notice has not been 
frustrated by the timing error here.  Therefore, the Board finds 
no prejudice to the appellant in proceeding with the issuance of 
a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board must 
consider whether the veteran has been prejudiced thereby).  

VA has also satisfied its duty to assist the appellant under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  The Board 
acknowledges that, even though incarcerated, the appellant should 
be accorded the same assistance as his fellow, non-incarcerated 
veterans.  See Bolton v. Brown, 8 Vet. App. 185 (1995).  
Accordingly, service treatment records, VA treatment records, 
private medical records, Social Security Administration (SSA) 
records, and correctional facility treatment records have been 
associated with the claims folder.

In some circumstances, VA's duty to assist includes providing a 
hearing.  38 C.F.R. § 20.1304.  The record shows that, in October 
2009, appellant requested a hearing before the Board in 
Washington, D.C.  However, the record further reflects that a 
hearing was not feasible.  The appellant has been identified as a 
security risk by the incarcerating facility.  The prison noted 
that he had recently assaulted prison staff.  The prison declined 
to transport the appellant outside the facility on those grounds.  
See Email dated July 29, 2008.  Therefore, the Board finds that 
scheduling the appellant for a hearing under these circumstances 
is not warranted.

Also, in some circumstances, VA's duty to assist includes 
providing the claimant with an examination.  The Board 
acknowledges that the appellant seeks such an examination, and 
the record reflects that the RO initiated action for the 
scheduling of a VA examination with a VA medical facility.  
However, as indicated above, the incarcerating facility informed 
VA that the appellant was a security risk and declined to 
transport him to a VA medical facility for examination.  See 
Email dated July 29, 2008.  Therefore, the Board finds that VA 
satisfied its duty to assist in this matter in that the 
opportunity was available to the appellant for a VA examination, 
but rather the appellant's actions at the incarcerating facility 
precluded him from presenting for an examination.

The Board observes that the incarcerating facility has provided 
VA with a reasonable basis for refusing to transport the 
appellant outside the prison, and that the Board has no statutory 
or regulatory authority to compel otherwise.  As there is no 
indication in the record that the incarcerating facility will 
permit transport for either a VA hearing or VA examination, any 
further attempts to provide such for the appellant would be 
fruitless and needlessly delay further a decision in this matter.

In light of the appellant's inability to present for a VA 
examination, VA obtained a medical opinion on his behalf in 
December 2008.  The VA opinion is adequate as it reflects a 
pertinent medical history, review of the documented medical 
history, review of the psychiatric diagnoses, and an opinion 
supported by a medical rationale.  The adequacy of this 
examination has not been specifically challenged by either the 
appellant or his representative.  Nieves- Rodriguez v. Peake, 22 
Vet. App. 295 (2008) (the probative value of a medical opinion 
comes from when it is the factually accurate, fully articulated, 
and sound reasoning for the conclusion, not the mere fact that 
the claims file was reviewed). Accordingly, the Board finds that 
VA's duty to assist with respect to obtaining a VA examination or 
opinion has been met. 38 C.F.R. § 3.159(c) (4).
The Board finds that there is no indication that there is any 
additional relevant evidence to be obtained either by the VA or 
by the appellant, and there is no other specific evidence to 
advise him to obtain.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002) (holding that both the statute, 38 U.S.C. § 5103(a), 
and the regulation, 38 C.F.R. § 3.159, clearly require the 
Secretary to notify a claimant which evidence, if any, will be 
obtained by the claimant and which evidence, if any, will be 
retrieved by the Secretary). 

Given the ample communications regarding the evidence necessary 
to establish the claim of entitlement to service connection for a 
psychiatric disorder, given that he has been provided all the 
criteria necessary for establishing service connection, and 
considering that the appellant is represented, we find that any 
notice deficiencies are moot.  See Conway v. Principi, 353 F.3d 
1369, 1374 (2004).

The Board has thoroughly reviewed all the evidence in the 
appellant's claims folders.  Although the Board has an obligation 
to provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the evidence submitted by the 
appellant or on his behalf.  See Gonzalez v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  The analysis below focuses on the most 
salient and relevant evidence and on what this evidence shows, or 
fails to show, on the claim.  The appellant must not assume that 
the Board has overlooked pieces of evidence that are not 
explicitly discussed herein.  Timberlake v. Gober, 14 Vet. 
App. 122 (2000).

Service Connection

Initially, the Board notes that the appellant does not assert 
that his claimed psychiatric problems are a result of combat.  
Therefore, the provisions of 38 U.S.C.A. § 1154(b) are not for 
application in this matter.

Compensation may be awarded for disability resulting from disease 
or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 
1110, 1131.  Service connection basically means that the facts, 
shown by evidence, establish that a particular injury or disease 
resulting in disability was incurred coincident with service in 
the Armed Forces, or if preexisting such service, was aggravated 
therein. 38 C.F.R. § 3.303.

For the showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the disease 
entity, and sufficient observation to establish chronicity at the 
time.  If chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support the 
claim.  38 C.F.R. § 3.303.

Service connection may be granted for any disease diagnosed after 
discharge, when all of the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  However, "[a] determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease incurred in service."  
Watson v. Brown, 4 Vet. App. 309, 314 (1993).

Psychoses shall be considered to have been incurred in or 
aggravated by service although not otherwise established during 
the period of service if manifested to a compensable degree 
within one year following service in a period of war or following 
peacetime service on or after January 1, 1947.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307(a) (3), 
3.309(a).

A personality disorder is not a disease or injury within the 
meaning of the law providing compensation.  38 C.F.R. § 3.303

Factual Background

The appellant entered active duty in June 1974.  Service 
treatment records include Report of Examination for entry dated 
June 1974.  The appellant reported frequent trouble sleeping on 
the history portion of that examination dated June 1974.  
Clinical evaluation was normal, including psychiatric evaluation.  
In June 1975, the appellant was referred to a mental hygiene 
clinic with complaints of recent chest pain.  He was evaluated 
for hypochondriasis; no definite diagnosis was reported.  Report 
of examination dated May 1976 for separation reflects normal 
clinical evaluation, including psychiatric evaluation.  Reports 
of Mental Status Evaluation dated June 11 and 15, 1976, reflect 
that the appellant had normal behavior, full orientation, clear 
thinking process, normal thought content, and good memory.  No 
significant mental illness was found.

Service personnel records reflect that the appellant was punished 
for stealing a cassette player/recorder and other items in August 
1975, for possession of marijuana in December 1975, and for 
failure to follow a lawful order in March 1976.  Separation from 
service was recommended because the appellant had marginal to 
unsatisfactory performance and did not respond to positive or 
negative motivation.  In July 1976, the appellant received a 
discharge from service under other than honorable conditions.  
The Board notes that his discharge was later upgraded to a 
general discharge under honorable conditions in November 1980.

Report of a psychiatric assessment dated January 1981 reflects 
that the appellant was admitted to a State hospital on a 
temporary commitment.  It was noted that this was his first 
psychiatric hospitalization.  He presented with auditory and 
visual hallucinations, and delusional thinking, all centered on 
hearing and seeing "Star Trek" movie characters.  At that time, 
the appellant reported being discharged from the military because 
he was having mental problems; he blamed his mental condition on 
the Army.  By history, the appellant reported that he was 
dishonorably discharged from the military for mental problems 
such as persecutory feelings along with hallucinations relating 
to the war and the military.  He further reported that he was in 
a military hospital several times and that he currently used 
marijuana regularly for the past 10 years.  The appellant's 
mother related that he first began acting strangely about 6 
months earlier, when he would talk to himself and reported both 
seeing and hearing voices.  Records of hospitalization note that 
the appellant had not been treated for mental illness at a 
hospital or mental health center previously.  Examiners 
emphasized that the appellant was preoccupied with receiving 
Government benefits.  The diagnostic impressions included 
schizophrenia, paranoid type, schizophreniform disorder, 
dependent personality, and marijuana abuse.  These records 
reflect that on numerous occasions the appellant had not given 
accurate information.

Private treatment reports from Northern Brazoria County Service 
Center, dated from February 1981 through March 1983, show that 
the appellant continued to be followed and hospitalized for 
treatment of paranoid schizophrenia.  A January 1983 record 
stated that the appellant reportedly first began to have 
psychotic symptomatology in service and in 1977 was given a 10-
year probation for aggravated robbery.

Records from Gulf Coast Mental Health Center, dated from March 
1983 through June 1995, show that the appellant received clinical 
evaluation and treatment for manifestations of paranoid 
schizophrenia.

Records of the University of Texas Medical Branch Hospitals dated 
May to June 1984 reflect that the appellant was admitted for 
auditory hallucinations and grandiose religious ideation.  The 
diagnosis was chronic undifferentiated schizophrenia.

Private hospital reports from Rusk State Hospital, dated from 
July 1984 to October 1991, reflect treatment for paranoid 
schizophrenia.

Dr. Lee Emmery indicated in July 1984 that the appellant "has 
been schizophrenic since a psychotic break in 1976 while serving 
in the Army."  It was noted that the appellant had been 
hospitalized several times in various psychiatric institutions 
and he was only minimally controlled on medication.  The 
physician opined that the appellant was totally and permanently 
disabled.

A VA discharge summary dated November 1984 reflects that the 
appellant was admitted with complaints of "being very nervous, 
irritable, having difficulty sleeping, and constantly hearing 
voices."  He was diagnosed with schizophrenic disorder, 
undifferentiated type.

In April 1985, SSA granted disability benefits.  SSA records 
reflect that the appellant was found unemployable due to severe 
schizophrenia commencing in January 1981.  It was noted that the 
appellant had been arrested in January 1981 for robbing a Savings 
and Loan Association, but the charges were dropped when he was 
committed to a mental hospital.

In a physician statement dated in May 1985, Dr. Jean Messer 
confirmed that the appellant was hallucinating and potentially 
dangerous as a result of paranoid schizophrenia.

In a statement to VA dated June 1985, the appellant stated that 
he was struck down in the performance of his duties as a soldier 
by paranoid schizophrenia.

VA treatment records show that, in October 1985, the appellant 
was again admitted to a VA hospital with a diagnosis of chronic 
schizophrenia.

A VA discharge summary dated February 1987 reflects that the 
appellant was committed from Galveston County for threatening 
people and actively hallucinating.  The reports indicated that 
"He was first hospitalized for similar difficulties in 1974 and 
has probably been hospitalized about 20 times since."  The 
diagnosis was paranoid schizophrenia.

A private medical statement dated April 1988 reflects that the 
appellant was admitted to the hospital in January 1988 for 
treatment after he was found incompetent to stand trial for 
aggravated sexual assault.  The diagnosis was schizophrenia, 
undifferentiated, chronic.

In a lay statement from family members dated September 1989, it 
was stated that the appellant had been "released from active 
duty due to mental illness: But is not recognized as such."  It 
was further stated that the "Veteran has been mentally ill for 
thirteen years with a severe mental disorder...".

Medical records from the Texas Department of Criminal Justice 
(TDCJ), dated from 1993 through 1994, show that the appellant 
received clinical evaluation and treatment for symptoms of 
paranoid schizophrenia.  During his evaluations, the appellant 
reported hearing voices since military service.

A VA progress note, dated in July 1995, reflects a diagnosis of 
chronic schizophrenia.  A VA psychiatric evaluation dated July 
1995 reflects, by history, that all his problems started in 1976 
in the Army; chronic schizophrenia was diagnosed.  VA treatment 
records show that the appellant was admitted to a VA hospital in 
February 1996 complaining of hearing auditory hallucinations.  
The discharge diagnoses were schizophrenic disorder, chronic 
paranoid type, marijuana abuse, and mixed personality disorder 
with antisocial and narcissistic features.

A letter dated April 1998 reflects that the appellant was 
committed to the Coffield Unit Maximum Security Prison in July 
1997.

In May 1999, the appellant stated that he was in a correctional 
facility in 1976 and suffered a series of black outs and PTSD.  
In a March 1999 statement, the appellant reported that he was an 
"honorably" discharged Vietnam era veteran that had a nervous 
condition and psychosis in service.  He further reported that the 
military discharged him because they discovered his illness.  In 
a statement dated July 1999, the appellant reported having "the 
mental defect schizophrenia" while in service.  In August 1999, 
the appellant claimed that he had schizophrenia, psychosis, and 
PTSD since 1976.  Also, in August 1999, the appellant argued that 
he had PTSD from having been knocked unconscious while in 
confinement at Fort Campbell in service.  In September 2000, the 
appellant reported that he has a bipolar disorder related to 
service.

Report of a psychosocial evaluation, dated in October 1999, 
reflects a diagnostic impression of schizoaffective disorder, 
bipolar type.

TDCJ records dated November 1999 reflect that the appellant was 
admitted to the Acute Care Program for inpatient psychiatric 
treatment due to increased symptoms related to noncompliance with 
medication.  A provisional diagnosis for schizoaffective 
disorder, bipolar type, was given.

In a letter dated November 2000, Dr. Butler indicated that the 
appellant had asked him to provide a letter in support of his 
claim for VA benefits for psychiatric disability.  The physician 
noted that he had treated the appellant for several months during 
his incarceration and that he has schizoaffective disorder, 
bipolar type.  The physician stated that:

Although his service records are certainly not 
available to me, I would have expected his 
symptoms to originate in his adolescence or early 
20's.  Bipolar disorders are frequently seen in 
early adolescence and later, whereas the 
schizophrenia spectrum disorders typically start 
in the late teens or early 20's.

In another statement, dated in February 2001, Dr. Butler noted 
that:

His [the appellant's] previous behavioral 
problems, which led to his being placed in a 
military jail while serving in the armed 
services is consistent with the early 
manifestations of his current psychiatric 
illness, schizoaffective disorder and bipolar 
type.

Dr. Butler observed that, at times, the appellant continues to 
manifest the same types of behavioral problems which were 
identified in his records when he was not on medications.  Dr. 
Butler again explained that the development of a bipolar spectrum 
disorder or a schizoaffective disorder typically presents in the 
late teens and early 20's, and "is always associated with 
behavioral difficulties and sleep disturbance."  Dr. Butler 
stated that the appellant's "behaviors while in the military are 
consistent with the gradual development of the signs and symptoms 
of his disorder along an acceptable timetable of events."  Dr. 
Butler concluded that "the facts are that he [the appellant] did 
have a disorder which would have appeared whether or not he was 
in the military, but possibly at a different rate or timetable.  
The increased stress of a boot camp environment and structured 
program frequently exacerbates problems."

In a December 2001 statement, Dr. Butler indicated that:

After careful review of his [the 
appellant's]records, some of which are military 
which he provided to me, I feel reasonably 
confident in stating that he most likely began 
manifesting symptoms of his psychiatric 
disorder during adolescence or at the very 
latest in his early 20's.  It is noted that he 
experienced significant behavioral problems 
while in the military, which were probably 
early manifestations of his disorder.

TDCJ medical records dated 2003 to 2006 continue to reflect 
follow-up and treatment of schizophrenia, including episodes of 
decompensation.  During an admission in May 2003, a psychiatric 
evaluation noted that a chart showed an initial diagnosis for 
schizophrenia in 1974.  It was noted that the appellant was 
serving 15 years for burglary of habitation and that this was his 
second TDCJ incarceration.  The appellant reported "a history of 
psychiatric problems since 1976 when he was hit in the fist by a 
fellow military man.  At that time he had seizures and started 
having auditory hallucinations."  From 2003 to 2006, the 
diagnoses included schizoaffective disorder, bipolar type, and 
antisocial personality disorder.

A VA medical opinion dated February 2008 reflects that the claims 
folder had been reviewed.  The VA doctor noted that the appellant 
was currently diagnosed with schizoaffective disorder, alcohol 
dependence, cannabis dependence, and antisocial personality 
disorder.  The VA doctor determined that a psychiatric disorder 
was not manifest in service or within one year after service.  He 
reasoned that, although there were complaints of insomnia, there 
were no psychiatric diagnoses in service, or until 1981, and that 
the medical record shows only self-reports of having had early 
manifestations of schizophrenia in service.  The VA doctor 
acknowledged that Dr. Emmery had indicated that the appellant was 
diagnosed as schizophrenic in 1976, but the VA doctor indicated 
that this appeared to have been based on the appellant's self-
reported history in the absence of any documented diagnosis of 
record.  The VA doctor further acknowledged the letters of Dr. 
Butler, who suggested that the appellant exhibited some behaviors 
that could have been manifestations of his psychiatric disorder 
and that the time frame would be typical for schizophrenia or 
bipolar type disorder to be shown.  The VA doctor noted that the 
first documented diagnosis for schizophrenia was given when the 
appellant was age 25, which was within the average age onset for 
such a disorder, and that the disciplinary problems he had in 
service were more likely attributable to his antisocial 
personality disorder.  The VA doctor indicated that behaviors 
such as stealing, possessing drugs, and disobeying orders more 
likely than not describe antisocial behavior, rather than 
schizoaffective symptoms.  The VA doctor explained that 
antisocial personality is a long term characterological condition 
with behavioral problems expected prior to the military, as well 
as during the military and after.

Analysis

In weighing the appellant's statements, service treatment 
records, and post service medical record, the Board concludes 
that the preponderance of the evidence is against service 
connection for psychiatric disability.

First, a psychiatric disability is not shown in service, and 
psychosis is not shown within the initial post separation year.  
While service treatment records reflect complaints of insomnia on 
service entry and evaluation for hypochondriasis, psychiatric 
evaluation in May 1976 was normal and Reports of Mental Status 
Evaluation dated June 1976 show no psychotic symptomatology.  In 
fact, his behavior was normal, and he was fully oriented with 
clear thinking and normal thought content.

Second, the Board has considered the theory of continuity of 
symptomatology.  However, chronicity is not shown in service.  
Furthermore, there is no showing of continuity of symptoms after 
discharge as required to support the claim for service connection 
for psychiatric disability.  The Board observes that, although 
the evidence of record shows that the appellant had engaged in 
stealing, drug possession, and disobeying order in service, he 
did not display typical symptoms of psychoses, such as, disorder 
of thinking or perception or disturbance of affect in service or 
soon after service.  Apart from the appellant's own statements, 
the evidence shows no psychiatric symptomatology until 1981, many 
years after service discharge.  Furthermore, on psychiatric 
hospitalization in 1981, the appellant's mother related that he 
first began acting strangely about 6 months earlier, when he 
would talk to himself and reported both seeing and hearing 
voices.  This evidence weighs against a finding of continuity of 
symptomatology.  We find that a mother would be expected to 
report the most accurate medical history so as to obtain proper 
medical care.  We find that the mothers statements are consistent 
with the service records, are not influenced by preoccupation 
with seeking benefits and are far more probative than the 
Veteran's and the subsequent lay statements advanced in support 
of the claim. 

The Board has considered the appellant's report of having had 
symptoms of schizophrenia or psychiatric disability since 
service.  The appellant reported in 1981 that he was discharged 
for mental problems such as persecutory feelings and 
hallucinations.  Lay testimony is competent to establish the 
presence of observable symptomatology and "may provide 
sufficient support for a claim of service connection."  Layno v. 
Brown, 6 Vet.App. 465, 469 (1994); see also Falzone v. Brown, 8 
Vet.App. 398, 405 (1995).  However, the Board finds that the 
appellant's statements are not credible because he is an 
inconsistent and unreliable historian.  For example, the 
appellant reports on multiple psychiatric evaluations that he was 
discharged from service for mental illness; however, the record 
reflects otherwise.  No mental illness is shown in service and 
the record shows that he was in fact administratively separated 
on account of repeated violations of the military code and 
marginal to unsatisfactory performance in conjunction with a lack 
of motivation.  Also, the appellant reported that he was in a 
military hospital several times for psychiatric problems; this is 
not borne out by the service treatment records, including the 
service separation examination.  During inpatient treatment in 
1981, the medical record reflects that the appellant had not 
given accurate information on numerous occasions.   On VA 
hospitalization in 1987, the appellant reported that he was 
hospitalized in 1974 for psychiatric problems, but reports to VA 
in 1995 that his problems started in 1976.  In view of the above, 
the Board finds that the appellant is not credible and his 
statements have diminished probative value.

Third, the Board has considered whether there is a relationship 
between any current diagnosis and service, including his in-
service behavior.  The record shows that the appellant's current 
psychiatric diagnoses are schizoaffective disorder and antisocial 
personality disorder.  However, the Board finds that the weight 
of the evidence is against a finding that an acquired psychiatric 
disorder, including schizoaffective or bipolar disorder, is 
related to service, including the in-service behavior.

Weighing in favor of the appellant's claim, Dr. Butler argues 
that the appellant had "a disorder" in service.  He reasons 
that the development of a bipolar disorder or schizoaffective 
disorder typically presents in the late teens and early 20's and 
"is always associated with behavioral difficulties and sleep 
disturbance."

Weighing against the appellant's claim, a VA doctor concluded 
that no acquired psychiatric disability is shown in service.  The 
VA doctor reviewed the claims folder, which showed no clinical 
findings for psychiatric disability in service or within the 
initial pot separation year.  The VA doctor noted that the 
appellant's self-reports of having early manifestations of 
schizophrenia in service were not corroborated by the service 
treatment records and not supported in view of the absence of any 
treatment for a psychiatric disorder from discharge in 1976 until 
1981.  The VA doctor acknowledged that the appellant had 
behavioral problems in service, such as stealing, possession of 
drugs, and disobeying an order, which he argued were attributable 
to his antisocial personality disorder.  The VA doctor agreed 
with Dr. Butler in that the average age for onset of 
schizoaffective disorder is early to mid 20's, but notes in 
contrast that the appellant was first diagnosed many years after 
service at age 25 with schizophrenia, which still put him in the 
expected range for that diagnosis.  In other words, the onset of 
the disorder within the correct time frame does not establish the 
onset in service since the time frame overlaps, before and after, 
service.

Here, the Board assigns greater probative value to the opinion of 
the VA doctor for the following reasons.  The VA doctor's opinion 
reflects a review of the entire medical record, including 
complete service treatment records, and addresses the service 
treatment records, the medical note of Dr. Emmery, and the 
opinion of Dr. Butler.  By contrast, Dr. Butler's opinion 
acknowledges that he had access to only some service records as 
presented to him by the appellant.  It is not clear that he 
viewed any service treatment records (which contained material 
evidence).  Also, Dr. Butler's opinion references "behaviors in 
the military" but he does not identify those behaviors which he 
suggests are early manifestations of a bipolar or schizoaffective 
disorder.  Furthermore, although Dr. Butler explains that bipolar 
and schizoaffective disorders are associated with sleep 
disturbance, the significance of this is unknown given that sleep 
disturbance is only shown on the medical history at service 
entry; also, Dr. Butler does not explain why sleep disturbance 
shown on service entry in 1974 supports onset of psychiatric 
disability in service in the absence of any abnormal psychiatric 
findings in service and until 1981.  This case turns on whether 
there is any relationship between any current diagnosis and 
service.  This contemplates a more comprehensive review of the 
medical records, which was not completed by Dr. Butler.

Again, the Board has considered the lay evidence of record.  
However, the silent and normal separation examination constitutes 
negative evidence and is in contrast with the appellant's report 
of symptomatology and hospitalization or treatment in service.  
Any assertion that the appellant had symptoms of hallucinations 
or persecutory feelings in service is not credible.  See Savage 
v. Gober, 10 Vet. App. 488 (1997); McCormick v. Gober, 14 Vet. 
App 39 (2000).  Moreover, any statement, lay or medical, that 
such continued is not credible.  Again, the Board notes that the 
appellant is competent to report that he had symptoms during 
service; however such reports are unreliable and not credible.  
At his initial hospitalization for schizophrenia in 1981, it was 
noted that the appellant had not been treated for mental illness 
at a hospital or mental health center previously, and examiners 
emphasized that the appellant was preoccupied with receiving 
Government benefits.

Therefore, service connection for psychiatric disorder, to 
include schizophrenia, schizoaffective disorder, and bipolar 
disorder, is not warranted.  While the evidence of record 
establishes that the appellant had early manifestations of an 
antisocial personality disorder in service, a personality 
disorder is not a disease within the meaning of legislation 
providing compensation.  38 C.F.R. § 3.303.  As such, service 
connection for an antisocial personality disorder is not 
warranted.

With regard to the appellant's report of PTSD, the Board also 
finds that service connection is not warranted.  In order for 
service connection to be awarded for PTSD, three elements must be 
present: (1) a current medical diagnosis of PTSD; (2) medical 
evidence of a causal nexus between current symptomatology and a 
claimed in-service stressor; and (3) credible supporting evidence 
that the claimed in-service stressor(s) actually occurred.  38 
C.F.R. § 3.304(f); Cohen v. Brown, 10 Vet. App 128 (1997).  Here, 
a current medical diagnosis for PTSD is not shown.  The existence 
of a current disability is the cornerstone of a claim for VA 
disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 
(1997) (holding that section 1110 of the statute requires the 
existence of a present disability for VA compensation purposes); 
see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 
2 Vet. App. 141, 144 (1992).  The Board recognizes that the Court 
has held that the presence of a chronic disability at any time 
during the claim process can justify a grant of service 
connection, even where the most recent diagnosis is negative.  
McClain v. Nicholson, 21 Vet. App. 319 (2007).  However, here, 
there are no remote or recent medical diagnoses of record for 
PTSD.  Accordingly, service connection for psychiatric disability 
based on PTSD is not warranted.

In view of the above, the claim is denied.  Absent a relative 
balance of the evidence, the evidence is not in equipoise and the 
benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 (1990).


ORDER

Service connection for a psychiatric disorder is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


